PCIJ_AB_72_Borchgrave_BEL_ESP_1937-11-06_ANX_01_NA_NA_EN.txt. . Note from the Spanish Government (

. Note from the Belgian Government (

. Note from the Spanish Government (Jan. 14th, 1937).
. Note from the Belgian Government (

. Note from the Spanish Government (

. Idem (Feb. ist, 1937).

. Note from the Belgian Government (Feb. 4th, 1937).

. Idem (Feb. 17th, 1937).

. Idem (April 5th, 1937).

. Idem (May 14th, 1937).

. Extract from a speech made in the Belgian Senate by the Belgian Minister

174

ANNEX.

DOCUMENTS SUBMITTED TO THE COURT.

A.—DocuMENTS SUBMITTED ON BEHALF OF THE BELGIAN GOVERNMENT.

. Card of the corpse identification service (Spanish text).
. Death certificate of Baron Jacques de Borchgrave (Spanish text and French

transl.).

. Note from the Belgian Government (Dec. 30th, 1936).

Note from the Spanish Government (Jan. 4th, 1937).

. Note from the Belgian Government (Jan. 5th, 1937).
. Receipt for the return to the Belgian Embassy in Madrid of the car used

by Baron Jacques de Borchgrave (Spanish text).

. Note from the Belgian Government (Jan. 7th, 1937).
. Certificate by the doctors concerning the causes of the death of Baron

Jacques de Borchgrave (Spanish text and French transl.).
an. roth, 1937).
Jan. 12th, 1937).

an. 18th, 1937).
an. 26th, 1937).

for Foreign Affairs (extract from the Annales parlementaires, Senate,
sitting of Feb. 4th, 1937).

B.—DocuMENTS SUBMITTED ON BEHALF OF THE SPANISH GOVERNMENT.

. Certificate (April 7th, 1937) signed at Valencia by the Secretary-General

of the Ministry for Foreign Affairs (Ministerio de Estado) to the effect that
Baron Jacques de Borchgrave was not in possession of diplomatic status
(Spanish text and French transl.).

. Certificate (June 21st, 1937) signed at Valencia by the Secretary-General

of the Ministry for Foreign Affairs concerning the instructions sent to the
Spanish Ambassador in Brussels (note of the Spanish Government dated
May 25th, 1937) (Spanish text and French transl.).

. Certificate (May 8th, 1937) signed at Valencia by the Secretary-General of

the Ministry for Foreign Affairs concerning the certificate delivered by the
Supreme Court of Justice of Spain to the effect that no one had exercised
the right of taking part in the prosecution, as authorized by Article ror
of the law of criminal procedure, and in the manner provided in Articles 270
and 280 of that law (Spanish text and French transi.).

. Certificate (April 5th, 1937) signed at Valencia by the Secretary-General

of the Ministry for Foreign Affairs concerning a report by the Ministry
of the Interior (Ministerio de la Gobernacién) (Spanish text and French
tvansl.).

20
A./B. 72.—THE BORCHGRAVE CASE 175

5. Certificate (June 22nd, 1937) signed in Paris by the Consul in charge of
the Spanish Consulate-General in France to the effect that certain articles
of the law of criminal procedure of September 14th, 1882, are in force in
Spain.

6. Certificate (June 22nd, 1937) signed in Paris by the Consul in charge of
the Spanish Consulate-General in France to the effect that Article 3 of the
Treaty of Arbitration and Conciliation signed in Brussels on July roth, 1927,
between Belgium and Spain is in force.

21
